Title: To James Madison from William Prentis, 23 November 1816
From: Prentis, William
To: Madison, James



Sir
Washington 23. Novr. 1816

My Son will wait on you for your Patronage to a usefull and necessary Establishment in this City.
My attempt to Support a Reading Room falls heavy on me, which I can very Ill bear.  I shall be sorry to be under the necessity of giving up so usefull an Institution for want of a part of support to pay the Expenses.
In 1803 and 1806 I carried dispatches to Mr. Monroe then in London.
I refer you to Mr. Meigs of the Land office and others for the usefulness of such a room.  His Brother (the Indian Agent) told me he would not have been without the use of my Room the Short time he was in the City for twenty dolls.  I am respectfully Sir yours with much Esteem

Wm. Prentiss

